Citation Nr: 0943282	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left tibia 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder to include as secondary to a left tibia disorder.  

3.  Entitlement to service connection for a left knee 
disorder to include as secondary to a left tibia disorder.  

4.  Entitlement to service connection for a right hip 
disorder to include as secondary to a left tibia disorder.  

5.  Entitlement to service connection for a left hip disorder 
to include as secondary to a left tibia disorder.  

6.  Entitlement to service connection for a back disorder to 
include as secondary to a left tibia disorder.  

7.  Entitlement to service connection for hemorrhoids to 
include as secondary to a left tibia disorder.  

8.  Entitlement to service connection for hearing loss.  

9.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1953 
to July 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The issues of entitlement to service connection for a left 
tibia disorder, entitlement to service connection for a right 
hip disorder to include as secondary to a left tibia 
disorder, entitlement to service connection for a left hip 
disorder to include as secondary to a left tibia disorder, 
entitlement to service connection for a back disorder to 
include as secondary to a left tibia disorder, entitlement to 
service connection for hemorrhoids to include as secondary to 
a left tibia disorder. entitlement to service connection for 
hearing loss and entitlement to service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a current left or right knee 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder to include as secondary to a left tibia disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for service connection for a left knee 
disorder to include as secondary to a left tibia disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

A provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2006 which addressed direct 
service connection and in December 2006 which included 
secondary service connection and t fully addressed all notice 
elements.  The letters were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and private medical records.  Moreover, given the absence of 
in-service evidence of chronic manifestations of the 
disorders on appeal, and no evidence of the disorders 
currently, as well as no competent evidence of a nexus 
between service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic disorder in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service- connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006. See 71 Fed. Reg. 
52,744 (2006) (codified at 38 C.F.R. § 3.310). The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation; 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation. Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board 
will consider this appeal under the law in effect prior to 
October 10, 2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (new regulations cannot be applied to 
pending claims if they have impermissibly retroactive 
effects).

The Veteran has contended that he has bilateral knee 
disorders that are secondary to his left tibial disorder.  
The claim for that disorder is being developed in the Remand 
below.  However, as to the bilateral knee disorder claims, a 
determination may be made at this time since as will be 
discussed below, the record contains no evidence that current 
knee disabilities exist.  

The Board notes that there is no diagnosis of a current 
disability of the right or the left knee.  The Board has 
reviewed the private medical records in the file dated from 
1986 to 2006 and VA treatment records dated from 2007 to 
2008.  There is no reference to any knee problems by way of 
history, complaint, diagnosis or treatment.  In order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists]. A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997). 

Here the evidence of record merely reflects the Veteran's 
claim of a bilateral knee disability.   The Board recognizes 
that the Veteran has not specifically reported any symptoms 
in the record to support his claims. However, symptoms, such 
as pain alone, without a diagnosed or identifiable underlying 
malady or condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
The Board finds that the Veteran's claim fails for this 
reason.

To the extent that the Veteran may be declaring that he has 
bilateral knee disorders, these are not conditions under case 
law where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation. Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where the determinative questions involve medical diagnoses, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claims. Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  For this 
reason, the Board rejects the Veteran's claim as competent 
evidence that he has a bilateral knee disorder.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And in the 
absence of competent medical evidence of a current diagnosis, 
there can be no valid claims.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, service connection for a 
right knee and a left knee disability is denied.


ORDER

Service connection for a right knee disorder to include as 
secondary to a left tibia disorder is denied.  

Service connection for a left knee disorder to include as 
secondary to a left tibia disorder is denied.    

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his left tibial disorder pre-
existed service and was aggravated during service.  The 
evidence shows that at service entrance, in March 1953, he 
had a pre-existing gunshot wound to the left calf with 
moderate calf atrophy.  The Veteran states that during boot 
camp he marched for hours and had pain in his feet and cramps 
in both legs.  He reports that ever since he was discharged 
in July 1953, he has had paralysis and pain in his left leg 
and ankle.  He states that prior to service his disorder did 
not bother him and thus claims the disorder was aggravated in 
service.  He has submitted lay statements indicating that 
after service, the Veteran had limitations that he did not 
have prior to his service.  He has been diagnosed with back 
and hip disorders in the record and he has stated that he has 
hemorrhoids.  The Veteran is competent to state that he has 
this disability currently.  It is noted that he also was 
treated in service for hemorrhoids.  He further argues that 
his back, hips and hemorrhoid disorders are secondary to his 
left tibial disorder.  (See, July 2008 substantive appeal).  

The Veteran has not been examined by VA, although he has 
requested an examination.  (See, RO hearing of March 2008).  
Thus there is no opinion as to whether the Veteran's left 
tibial disorder was aggravated by his service.  Neither is 
there an opinion as to the etiology of his back, hips and 
hemorrhoid disorders.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The outstanding 
medical questions must be addressed prior to an adjudication 
of the claim.

The Veteran claims that he was exposed to loud noises on the 
rifle range during basic training.  He states that he set the 
targets.  He also argues that while he was also exposed to 
loud noises after service, his bilateral hearing loss and 
tinnitus started in service.  The Veteran has been found on 
audiometric testing to have hearing loss by VA standards 
(See, VA outpatient record of April 2007), and tinnitus has 
also been noted.  (See, VA outpatient record of January 
2008).  The Veteran has not been examined by VA to determine 
the etiology of his hearing loss and tinnitus.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination to evaluate his 
left tibial disorder and his orthopedic 
complaints.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should opine 
whether it is clear and unmistakable 
(obvious and manifest) that the pre-
existing left tibial disorder did not 
increase in severity beyond its natural 
progression during service.  (The 
examiner is advised that the question is 
not whether disease or injury did 
increase beyond its natural progression 
during service, but very specifically, 
the question is whether disease or injury 
did not increase in severity beyond its 
natural progression during service.).  
The standard of "clear and unmistakable 
(obvious and manifest)" is considerably 
more onerous than the standard of "as 
likely a not".  Rationale should be 
provided for any opinion rendered.  

The examiner should also provide an 
opinion as to the etiology of the 
Veteran's back disorder and his bilateral 
hip disorder to include whether it is at 
least as likely as not (a 50 percent 
probability or greater) that either 
disorder is due to or aggravated by the 
Veteran's left tibial disorder.  Complete 
rationale should be provided.   

2.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of any rectal disorder.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  The 
examiner is  asked to provide an opinion 
as to the etiology of any currently 
diagnosed hemorrhoid disorder to include 
whether  it is at least as likely than 
not (i.e., probability of 50 percent or 
greater) that any currently diagnosed 
hemorrhoid disorder is causally  related 
to service or to the Veteran's left 
tibial disorder.  Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

3.  Arrange for the Veteran to undergo an 
appropriate VA audiology examination to 
determine the nature and extent of his 
tinnitus and bilateral hearing loss. The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The examination must include audiometric 
testing and speech recognition testing 
using the Maryland CNC Test.  The 
specific results of this test should be 
set forth in the examination report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review of  
the claims file, the examiner should  
indicate whether it is at least as likely 
as not (a 50 percent probability or 
greater) that the Veteran's current  
bilateral hearing loss and tinnitus  
disorders are the result of his military 
service, and in particular, due to any 
acoustic trauma he may have sustained.  
Finally, the examiner should comment on 
the likelihood the Veteran's current 
disorders are due to post-service 
intercurrent causes wholly unrelated to 
his military service, such as his work 
after service.  

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible or 
feasible. 

4.  Following completion of the above, 
the claim should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


